(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por Cuanto, el día 29 del mes pasado los demandados apelados solicitaron de este Tribunal la desestimación del recurso por el 1‘un-*986damento de no haberse radicado el legajo de sentencia y la transcrip-ción de evidencia o exposición del caso a pesar de que el escrito de apelación fué archivado el 8 de febrero de 1939;
PoR CUANTO, la indicada moción fué señalada para el 16 del actual y antes de dicha fecha la demandante apelante radicó una moción interesando que por este Tribunal se impartiese aprobación a un proyecto de exposición del caso y una transcripción de parte de la evidencia presentada en el juicio, alegándose que el juez que dictó la sentencia, así como uno de los taquígrafos que tomó las notas del juicio habían fallecido mientras se tramitaba este recurso, y que el juez de la corte inferior a quien dichos dos documentos fueron pre-sentados para aprobación se negaba a ello por entender que dadas las circunstancias extraordinarias de este caso carecía de facultades para impartir tal aprobación;
PoR Cuanto, este Tribunal, con fecha 12 de diciembre de 1940 denegó la referida moción de la demandante apelante, sin perjuicio de que ésta, si lo estimaba conveniente, pudiera solicitar de la corte inferior la concesión de un nuevo juicio, toda vez que el juez senten-ciador, al igual que el taquígrafo que tomó las notas de la primera vista, habían fallecido, citándose los casos de Sánchez Ocasio v. Vizcarrondo, 45 D.P.R. 66, Amaral v. Gerena, 46 D.P.R. 735, y Buxó Jr. v. Sellés, 48 D.P.R. 827;
Por cuanto, en 16 del actual se llamó la vista de la moción de los apelados para desestimar este recurso a la que se hace referencia en el primer “por cuanto” de esta resolución, compa-reciendo ambas partes, informando oralmente una y otra, y final-mente asegurando el abogado de la demandante apelante que se propone solicitar de la corte inferior un nuevo juicio conforme se le sugería en nuestra citada resolución del 12 del corriente;
Por tanto, vistos los autos de este caso y el artículo 299 del Código de Enjuiciamiento Civil, se desestima el recurso de apelación interpuesto por la demandante, sin perjuicio de que en el término de 15 días a partir de esta fecha apele a la sana discreción del tribunal inferior, y luego de probar satisfactoriamente su diligencia y méritos de su acción, solicite la concesión de un nuevo juicio.